UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                            5/21/21


  Dr. Douglas Schottenstein,

                         Plaintiff,
                                                                        20-cv-9961 (AJN)
                 –v–
                                                                             ORDER
  American Society for the Prevention of Cruelty to
  Animals (ASPCA), et al.,

                         Defendants.


ALISON J. NATHAN, District Judge:

       On March 9, 2021, the parties requested that the Court defer entry of a case management

plan due to the fact that they believed they were close to a settlement agreement in principle.

Dkt. No. 25. The Court adjourned the initial pretrial conference accordingly and directed the

parties to inform the Court whether they seek referral to the assigned Magistrate Judge for

settlement purposes. Dkt. No. 26. The Court has not heard from the parties since. The parties

are ORDERED to confer and to submit a status update to the Court within one week of this

order. In the status update, the parties shall inform the Court whether they seek referral to the

Magistrate Judge for settlement purposes or, alternatively, whether they seek entry of the Rule

26(f) case management plan. Plaintiff is advised that failure to respond to this order by May 28,

2021 may result in the action being dismissed with prejudice for failure to prosecute. See United

States ex rel. Drake v. Norden Systems, 375 F.3d 248, 250 (2d Cir. 2004) (noting “a district

judge’s authority to dismiss actions based on a plaintiff’s failure to prosecute”).

       SO ORDERED.
Dated: May 21, 2021
       New York, New York       __________________________________
                                        ALISON J. NATHAN
                                      United States District Judge




                            2
